CHASE, J.
The statutory definition of “perjury,” so far as it relates to this case, is:
“A person who swears * * * that he will truly testify * * * on any occasion in which an oath is required by law or is necessary for the prosecution or defense of a private right or for the ends of public justice or may lawfully be administered, and who in such action * * * willfully and knowingly testifies * * * falsely in any material matter or states in his testimony * * * any material matter to be true which he knows to be false, is guilty of perjury.”
On the Fielding trial, when it is claimed that Doody committed perjury, it was not only material, but necessary, for the people to show that Doody had furnished Fielding, who was then deputy commissioner of city works, the names of men who would bid on public work as his representatives, but also that out of the moneys collected by Doody on the contract for repaving over the water main on New Utrecht avenue he paid to Fielding io per cent, of the amount of such contract. So far as appears, Doody was the only person other than Fielding, the defendant then on trial, who had direct personal knowledge as to whether such names had or had not been given by Doody to Fielding, and as to whether the corrupt payment had or had not been made as charged in the indictment. If Doody then had a personal recollection in regard to the matters about which he was interrogated, a truthful statement of such recollection was material in determining whether Fielding was guilty or not guilty of the charge against him. If Doody then well knew and remembered that he did not furnish to Fielding the names of persons who would bid upon work as his representatives, and that he did not pay io per cent, of the amount of said contract to Fielding, it was necessary for the ends of public justice that he should so testify, to the end that the defendant so unjustly charged with crime might be relieved therefrom, and from the danger of conviction on a false charge. If Doody then well knew and remembered that he did furnish Fielding the names of persons who would bid upon work as his representatives, and that he did pay io per cent, of the amount of said contract to Fielding, it was neces*613sary for the ends of public justice that he should so testify, to the end that the defendant so on trial should be convicted and punished. The statutes defining perjury, and providing the punishment therefor, are designed to prevent the failure of justice. When a person well knows and remembers what occurred in connection with an alleged criminal transaction, and the facts so well known and remembered by him are material in determining the guilt or innocence of a person accused, it is perjury, within section 96 of the Penal Code, to falsely testify that he does not remember what occurred in connection with such transaction. In Reg. v. Schlesinger, 10 Q. B. 670, the defendant was indicted for perjury growing out of an action before the sheriff’s jury in London. The defendant was examined upon the trial of the issues as a witness, and testified in regard to a certain writing that he thought that the words written in red ink on the writing were not his. On appeal it was contended that perjury could not be assigned upon the averment of the defendant that he “thought” the words were not in his handwriting. One of the members of the court said:
“I£ a witness swears that he thinks a certain fact took place, it may be difficult indeed to show that he committed willful perjury, but it is certainly possible, and the averment is as properly a subject of perjury as any other.”
Another member of the court said:
“The objection to the assignment of perjury in the first and second counts seems to me to amount to no more than this,—that, because it is difficult of proof, therefore it is bad. But there would be an easy mode by which witnesses might in many cases escape the consequences of perjury, if using the words T think’ made them not indictable.”
In People v. Robertson, 3 Wheeler, Cr. Cas. 183, it is said:
“In the present case the defendant swears also that he has cause to suspect and does suspect that the wool was stolen by Bishop. The indictment alleges that he had not cause to suspect and did not suspect that the wool was stolen by Bishop. The jury have pronounced the charge in the indictment to be true. Whatever doubts may have once existed, it is now clearly settled that a man may be convicted of perjury in swearing that he believes, a fact to be true which he knows to be false.”
An expert may be guilty of perjury in swearing to a false opinion. 2 Bish. Cr. Law, § 878; State v. Henderson, 90 Ind. 408. A person who testifies that he believes a certain statement to be true, when he has no probable cause for such belief, is guilty of perjury. State v. Knox, 61 N. C. 312. When a person swears positively to the value of goods of which he knows nothing, although his value is correct, he is guilty of perjury. 3 Greenl. Ev. § 200; People v. McKinney, 3 Parker, Cr. R. 510. “Where a man swears that a thing is so, or that he believes it to be so, when in truth he does not believe it to be sor the oath is false, although the fact really be as stated.” State v. Cruikshank, 6 Blackf. 62. An unqualified statement of that which one does not know to be true is equivalent to a statement of that which he knows to be false. Pen. Code, § 101. The facts stated in the indictment of the defendant are sufficient to constitute a crime. Where oral1 evidence is relied upon to convict a person of perjury, it is necessary to produce at least two witnesses, or one witness supported by corroborating and independent circumstances. This rule arises by reason of the fact that, where oath is placed against oath, it remains doubtful *614where the truth lies. It is manifest, however, that this rule does not apply in cases where the proof of the perjury is necessarily based upon circumstantial evidence. It is only necessary in any case to produce evidence sufficient to counterbalance the oath of the defendant, and the legal presumption of his innocence. People v. Stone, 32 Hun, 41. That a person can be convicted of perjury without the production of a witness to testify to' the falsity of the evidence of defendant on which the indictment rests is held in U. S. v. Wood, 14 Pet. 430, 10 L. Ed. 527. In that case:
“The defendant was indicted for perjury in falsely taking and swearing '‘the owners’ oath in eases where goods have been actually purchased,’ as prescribed by the fourth section of the supplementary collection law of the 1st of March, 1823. The perjury was charged to have been committed in April, 1837, at the custom house in New York, on the importation of certain woolen goods in the ship Sheridan. The indictment charged the defendant with having intentionally suppressed the true cost of the goods, with intent to defraud the United States. (2) Charging the perjury in swearing to the truth of the invoice produced by him at the time of entry of the goods; the invoice being false, etc. It appeared by the evidence that the goods mentioned in the entry had been bought by the defendant from John Wood, his father, of Saddleworth, England. No witness was produced by the United-States to prove that the value or cost of the goods was greater than that for which they were entered at the custom house in New York. The evidence of this offered by the prosecution was the invoice book of John Wood, and thirty-five original letters from the defendant to John Wood, between 1834 and 1837, showing a combination between John Wood and the defendant to defraud the United States by invoicing and entering goods at less than their actual cost; that this combination comprehended the goods imported in the Sheridan; and that the goods received by that ship had been entered by the defendant, he knowing that they had cost more than the prices at which he had entered them. This evidence was objected to on the part of the defendant as not competent proof to convict the defendant of the crime of perjury, and that, if an inference of guilt could be derived from such proof, it was an inference from circumstances not sufficient as the best legal testimony to warrant a conviction. Held that, in order to a conviction, it was not necessary, on the part of the prosecution, to produce a living wit-mess, if the jury should believe from the written testimony that the defendant made a false and corrupt oath when he entered the goods.”
1 It follows, therefore, that whether defendant was guilty or innocent of the crime charged in the indictment was a question of fact for the jury to determine. That the evidence presented a question. of fact for determination by the jury seems to have been assumed by the defendant at the trial. The only answer of the defendant to the testimony presented against him was that his mind and memory had become so impaired by disease that he was not legally accountable for his lack of memory in regard to- the transactions with Fielding about which he was interrogated. Neither at the close of the evidence offered by the people, nor at the close of the evidence on the trial, did the defendant move for his discharge. The charge to the jury was fair, and, although the questions involved in the issue were fully stated by the court, no exception thereto was taken by the defendant, and no criticism of the charge has been made on the argument in this court. Our examination of the testimony leads us to the conclusion that the verdict should not be set aside, nor a new trial granted, on the facts.
The defendant asserts that the district attorney, in his opening to the trial jury, was erroneously allowed to call their attention to numerous *615statements made by the defendant involving independent crimes in which the defendant was a participant. A casual reading of the opening might seem to justify such criticism, but a more careful examination of the whole record convinces us that the evidence referred to by the district attorney was properly received, and that the defendant has had a fair trial. The opening of the district attorney is expressly based upon the defendant’s statements and confessions. Everything stated by the district attorney in his opening was shown on the trial as stated by him, by the receipt in evidence of conceded copies of the defendant’s testimony before the grand jury, and on former trials of Indictments found upon the evidence so given by the defendant. The evidence presented on the trial consisted wholly of defendant’s statements, and the circumstances surrounding the same. It is only necessary, therefore, to consider whether any of such statements and confessions are incompetent and harmful. The question at issue on this trial was not whether the defendant had committed the crime of bribery, but was wholly a question of the defendant’s memory in regard thereto. It is somewhat analogous to a question of testamentary capacity. Prior to 1896 defendant had never been engaged, at least to any extent, in doing public work; but, according to his sworn statements, in the years 1896 and 1897 he received in the name of others a large number of such contracts, and in connection with each and every of the contracts so received by others in his interest there was an agreement by which he was to pay and did pay Fielding 10 per cent, of the amount of such contracts, and also an agreement by which he was to pay and did pay a large amount to others who were personally connected with the giving of the several contracts, or with the audit and allowance of bills therefor, and payment of the same. The defendant had repeatedly testified in substance that he made these unlawful payments to Fielding in every instance, and also to others on each contract, so that the unlawful payments amounted to 35 or 40 per cent, ■of the entire amount received by him. If his statements were true, the several contracts were so intimately connected, and so interwoven as to be difficult of separation in fact, and almost impossible of separation in the memory of the person who arranged and carried out the unlawful agreements. His statements are to the effect that he was unable to get any public work, except by making and carrying out such unlawful agreements. His memory in regard to a single contract was necessarily linked to and associated with the entire scheme by which Fielding was in each instance to- receive his percentage. The defendant’s statements theretofore repeatedly made in court and to public officers in regard to the details of such transactions had a legitimate and immediate bearing upon the strength of the defendant’s memory in these intimately, associated transactions. All of the defendant’s statements referred to by the district attorney in his opening, and offered and received in evidence on the trial, related toi these several contracts, and were in the nature of a consecutive history of his transactions with the city works department, and tended to show his mental powers. The time and purpose of these statements, and the severe consequences arising therefrom, emphasize their materiality.
A casual statement may be innocently or thoughtlessly made, but *616the defendant’s sworn statements made before the grand jury were so made pursuant to an arrangement between himself and others, including his counsel and the district attorney. The statements made by him before the grand jury were therefore so made deliberately, intentionally, and positively, when he knew that the purpose of his examination was to indict those whom he testified were associated with him in crime. These statements were reiterated by him on the various trials, and one of the results of the testimony so given by him was that Fielding, on whose last trial the perjury is claimed to have been committed, was on the first trial convicted and sentenced to imprisonment. Confessedly, the defendant had taken upon himself the unenviable position of an informer, with full knowledge of the probable consequences to his associates, and his statements in connection with such information were properly considered by the jury in determining whether on the last trial of Fielding the testimony given by him was knowingly false and untrue. Prior to Fielding’s being granted a new trial there had been a failure to convict some of the others who were indicted on the disclosures made to the grand jury by the defendant. That the defendant sympathized with Fielding was openly stated by him. Notwithstanding defendant had repeated all of the details of the several transactions from time to time under oath, and before the district attorney, and that within three days before the last Fielding trial there was read to him his former testimony, containing every statement which the defendant now claims the court should have excluded, and that he then discussed the same without showing any impairment of memory, he suddenly loses all recollection as to whether the transactions with Fielding ever took place, and testifies that he has no memory as to whether they did or did not take place. The important question on the trial of the indictment for perjury herein was the strength of the defendant’s memory. His motive for committing the crime of perjury was also a proper subject of consideration. Apart from the question of defendant’s having lost his memory by disease, we do not see how a jury could well have come to any other conclusion than that the defendant was guilty of the crime of perjury, as charged. The case was evidently tried upon the theory that the defendant was irresponsible for his statements, by reason of his being affected by paresis. This was a question of fact, and has been decided against the defendant.
The defendant urges various other grounds of error, none of which, however, we think could possibly have prejudiced his interests on the trial.
The judgment should be affirmed.
PARKER, P. J., and KELLOGG and SMITH, JJ., concur.